Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 21-35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over the 3GPP standards TS 24.501 (as used in the written opinion) in view of U.S. Patent Pubs. 2013/0324170 to Watfa and 2021/0058986 to Wang.  

Regarding claims 21 and 29, the 3GPP standards document TS 24.501 (as used in the written opinion) teach an apparatus comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
determine that lower layers indicate that an access attempt is barred (see page section 4.5.4.2 on page 40 of the standards document after “e”, the next sentence teaches “If the lower layers indicate that the access attempt is barred, the NAS shall take the following action depending on the event which triggered the access attempt”), 
in response to determining that an event which triggered the access attempt is a request to send a mobile originated SMS over non-access stratum (see “b” on page 40 under section 4.5.4.2, which teaches “If the event which triggered the access attempt was a request from upper layers to send a mobile originated SMS over NAS”), and 
the apparatus is registered to the network via both 3GPP access and non-3GPP access, transmit an uplink non-access stratum transport message via non-3GPP access (see section 4.5.4.2 on the bottom of page 40 (second occurrence of “b”), which teaches “Upon receiving an indication from the lowers layers that access barring is alleviated for the access category with which the access attempt was associated, 5GMM may initiate the UL NAS transport procedure as specified in sub-clause 5.4.5”). Therefore, as the above teaching of transmitting the UL NAS transport message is performed after waiting for the barring to be alleviated, Watfa is added.     
In an analogous art, Watfa teaches a wireless device which allows both 3GPP and non-3GPP SMS messages to be sent (see for example, claim 10), where the type of connection (3GPP or non-3GPP) is determined by the type of message to be sent.  See for example, Figs. 4-7 and sections [0084] to [0104], which teach switching from 3GPP to non-3GPP based on the conditions or rules provided by the network and/or network conditions and/or barring.  See also sections [0134] to [0140] teach that UL NAS transport messages may be sent over the non-3GPP connection and section [0140] explicitly teaches that an “access point AP 804 may indicate that non-3GPP access is allowed even if 3GPP indicates barring”.  Regarding the recited memory and processor, see Fig. 1B which shows the recited memory 130 and processor 118 of the “apparatus”. 
Therefore, as the 3GPP standards TS 24.501 document teaches waiting for access barring to be alleviated (on 3GPP) before transmitting an UL NAS transport message on non-3GPP and as Watfa teaches the conventionality of changing from 3GPP to non-3GPP to avoid waiting for barring to be alleviated, it would have been obvious to modify the 3GPP standards TS 24.501 document to include this feature, as the standards document also teaches that both 3GPP and non-3GPP wireless networks are available and Watfa teaches using an available network when the other is barred.  
Regarding the amendment to claim 21, which now recites that “the event which triggered the barring was “a request to send an uplink non-access stratum (NAS) transport message to establish or request modification of a packet data unit (PDU)”, the claim previously recited an “SMS message was sent” (which triggered the barring, and the 3GPP document then subsequently transmits an UL NAS message). Regarding this change, see section [0104] of Watfa which teaches “For transmission of an SMS, the existing NAS message may be reused for SMS transmission in LTE, e.g., the UL NAS Transport message. The existing NAS message may also be reused for transmission of the SMS message itself. The term SMS message may refer to either the actual SMS itself or the UL NAS Transport message, or any NAS message or modified NAS message that may be defined and/or used for sending over non-3GPP access.” 
Therefore, as Watfa teaches the conventionality that SMS messages are equivalent to UL NAS transport messages, this teaching in Watfa therefore renders obvious substituting and/or switching the (previously recited) SMS message in the 3GPP standards document for an equivalent UL NAS transport message, as now amended.   
Regarding the feature that the UL NAS message requests to establish or modify “a PDU session”, see sections [0002], [0079] and [0101] of Watfa for establishment, see section [0002] to [0004], [0023], [0048] to [0051], [0105] and [0107] for packets per se, and see sections [0110] and [0123] to [0129], which refer to the connections as “sessions”, per se.  Therefore, although the UL NAS transport message of Watfa would “request to establish or modify a PDU session”, Wang is added for completeness. 
In an analogous art, Wang teaches a wireless system which detects access barring.  As described in sections [0086] to [0087], Wang explicitly teaches “an UL NAS TRANSPORT message for establishing the PDU session”, as recited. Sections [0149] to [0150] and [0169] to [0171] also teach access barring determinations (see Figs. 5-6). 
Therefore, as the UL NAS message of Watfa does not explicitly refer to “the establishment or modification of a PDU session” (although Wang teaches all of the establishment of sessions and data packet units), it would have been obvious to use the “UL NAS TRANSPORT message for establishing the PDU session”, in Wang, as this type of message is conventionally used for the recited purpose.   

Regarding claims 22 and 30, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to: otherwise, in an instance which it is determined that the lower layers indicate that barring is alleviated, start a mobile-initiated NAS transport procedure”, see section 4.5.4.2 on the bottom of page 40 (second occurrence of “b”), which teaches “Upon receiving an indication from the lowers layers that access barring is alleviated for the access category with which the access attempt was associated, 5GMM may initiate the NAS transport procedure as specified in sub-clause 5.4.5”, as recited.    
Regarding claims 23 and 31, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to determine that lower layers indicate that an access attempt is barred and to determine whether the event which triggered the access attempt is the request from upper layers to send the uplink non-access stratum (NAS) transport message to establish or request modification of a packet data unit (PDU) session, at a non-access stratum layer”, as described above, see section 4.5.4.2 on the bottom of page 40 (second occurrence of “b)”), which teaches that after the lower layers indicate that access is determined as “barred”, “b)” the NAS subsequently determines that it was a mobile originated SMS, which triggered the access attempt and the barring, where the teachings of Watfa render obvious switching the SMS message for the recited UL NAS transport message ([0104] Watfa).   
Regarding claims 24 and 32, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to determine that lower layers indicate that the access attempt via 3GPP access is barred”, as described above, section 4.5.4.2 on page 40 of the standards document after “e”, teaches “If the lower layers indicate that the access attempt is barred” and see the last 4 lines on page 98 “a)” when SMS over NAS is preferred to be sent over 3GPP access”, which teaches that the MO SMS access attempt was sent over 3GPP (even if both 3GPP and non-3GPP networks are currently registered) and see also section [0140] of Watfa which teaches that SMS over 3GPP may be indicated as barred , as recited.  
Regarding claim 25, which recites “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to in an instance which it is determined that the lower layers indicate that the access attempt is barred, transmit the uplink NAS transport message”, as described above in the rejection of claim 21, the combination of 3GPP standards TS 24.501 document and Watfa teach and/or render obvious this feature, as recited.  
Regarding claims 26 and 33, which recite “wherein the uplink NAS transport message is transmitted via non-3GPP access”, see the 3GPP standards document which teaches using non-3GPP for the UL NAS message and see sections [0134] to [0140] of Wafta, as described above, which also teach this feature, as recited.  
Regarding claims 27 and 34, which recite “wherein the computer program code is configured to, with the at least one processor, cause the apparatus to: determine whether the apparatus is registered to the network via both 3GPP access and non-3GPP access”, see the 3GPP standards document as described above, which teach that both types of networks are determined as being registered, as recited. 
Regarding claims 28 and 35, which recites “wherein the computer program code is further configured to, with the at least one processor, cause the apparatus to: transmit the uplink NAS transport message via non-3GPP access, if non-3GPP access is available, otherwise, transmit the uplink NAS transport message via 3GPP access”, as described above, both the 3GPP standards document and Watfa teach the first scenario, and regarding transmitting the UL NAS message over 3GPP, as Watfa teaches switching the type of connection, if non-3GPP is not available, the 3GPP is used. Therefore, the combination of the references teach and/or render obvious these features, as recited. 

Regarding independent claims 37 and 39, which recite (the same concept of claim 21 reworded): as 
“in an instance in which lower layers indicate that an access attempt to a network is barred, an event which triggered the access attempt is a request to send an uplink non-access stratum (NAS) transport message to establish or request modification of a packet data unit (PDU) session, and the apparatus is registered to the network via both 3" Generation Partnership Project (3GPP) access and non-3GPP access, transmit an uplink non-access stratum transport message via non-3GPP access”, as described above in the rejection of claim 21, the 3GPP standards document teaches determination of access barring (due to SMS), registration on both 3GPP and non-3GPP networks, and transmit an uplink non-access stratum transport message via non-3GPP access (after waiting for barring to be alleviated) and Watfa teaches in section [0104] the obviousness of switching SMS messages for UL NAS transport messages and also teaches in order to avoid waiting for barring to be alleviated on 3GPP, sending UL NAS messages on non-3GPP.  Therefore, the combination of the 3GPP standards document as modified by Watfa/Wang teach and/or render obvious these features, as recited. 
Regarding claims 38 and 40, which recite “in an instance in which the lower layers indicate that the barring is alleviated, starting a mobile-initiated non-access stratum transport procedure”, as described above in the rejection of claims 22 and 30, see 4.5.4.2 on the bottom of page 40 (second occurrence of “b”), which teaches “Upon receiving an indication from the lowers layers that access barring is alleviated for the access category with which the access attempt was associated, 5GMM may initiate the NAS transport procedure as specified in sub-clause 5.4.5”, as recited.    

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 29 above, and further in view of U.S. Patent Pub. 2014/0376483 to Hong. 

Regarding claim 36, which recites “wherein the non-3GPP access is access via unlicensed WiFi frequency bands over a non-3GPP connection”, as the references do not explicitly mention “unlicensed non-3GPP signals” (although Watfa mentions in section [0070], that WiFi is non-3GPP), Hong is added.
In an analogous art, Hong teaches a system which allows access to 3GPP systems and non-3GPP signals.  As shown and described in sections [0004], [0006] and [0026] the 3GPP signals are licensed signals.  As described in sections [0031] and [0050], the base station (eNB) can also switch to unlicensed wifi signals (which are non-3GPP), as recited.
Therefore, as the standards guide and Watfa teach non-3GPP signals and Watfa also teaches non-3GPP wifi, and as Hong explicitly teaches that non-3GPP signals are unlicensed wifi signals, it would have been obvious to one of ordinary skill to modify the standards and Watfa combination to use unlicensed frequency bands, for the reasons as in Hong wand as these are conventionally used signals when licensed 3GPP signals are not available or barred.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are now moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646